liFOIL, Judge,
concurring in part and dissenting in part.
I agree with the majority insofar as the joint custody and mother being the domiciliary parent is concerned.
I respectfully disagree with that part of the judgment which moves this child by airplane between two states every two months for two month stays. This is not in the best interests of this child. I would reverse that part of the judgment, and remand for a new custody arrangement where the child has some stability and a permanent residence with his mother. This would also require a recomputation of the child support award to increase the monthly amount to the mother.